Hoyt, J.
— Many questions were presented in this case not involved in that of The City of Pullman v. Hungate, ante, p. 519, and it is probable that the action of the court below in sustaining the legality of the incorporation of the defendant could be sustained without the aid of the act of March 9, 1893 (Laws, p. 183), but the conclusion to which we have come, as shown in the case just cited, as to the effect of that act makes it unnecessary for us to discuss the other questions presented by the record.
The judgment of the superior court must be affirmed.
Dunbar, C. J., and Scott, J., concur.